Citation Nr: 9902986	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  95-17 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran's injuries sustained on May 15, 1983, 
were the result of his own willful misconduct for Department 
of Veterans Affairs (VA) purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1986.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1994 
administrative decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, which 
determined that the veteran's automobile accident on May 15, 
1983, during service, which resulted in left eye and sinus 
injuries, was due to his own willful misconduct.

A rating decision in December 1994 severed service connection 
for disabilities residual to the automobile accident on May 
15, 1983.  The veteran filed a notice of disagreement with 
that decision.  A statement of the case with regard to the 
severance of service connection issue has not been provided 
to the veteran or his representative.  Rather, an April 1995 
Report of Contact indicates the VA advised the veteran's 
representative that the notice of disagreement was construed 
to refer to the VA's September 1994 administrative decision 
as to willful misconduct.  In the Introduction section of its 
May 21, 1997 remand, the Board referred the severance of 
service connection issue to the RO for appropriate appellate 
development.  A statement of the case has not been issued on 
whether severance of service connection for left eye 
disability and sinus disability was proper.  While the 
severance of service connection issue and willful misconduct 
issue may be said to be inextricably intertwined, they are 
distinct issues warranting application of distinct laws and 
regulations.  As such, the severance of service connection 
issue has not been developed for appellate consideration at 
this time.  As such, it is again referred to the RO for 
issuance of a statement of the case.


FINDINGS OF FACT

1.  The RO has obtained all available evidence necessary for 
an equitable disposition of the issue on appeal.

2.  The evidence demonstrates that the veteran, while on 
active duty in Germany, was the driver in a one-car 
"accident" on May 15, 1983, and hit the steering wheel with 
his face during deceleration causing severe upper and mid-
face fractures.

3.  Evidence received many years after the May 1983 car crash 
demonstrates that, at the time of the "accident," the 
veteran was emotionally distraught and intentionally drove 
the car at high speed into a wall.


CONCLUSION OF LAW

The injuries the veteran sustained on May 15, 1983, were due 
to his own willful misconduct.  38 U.S.C.A. §§ 105, 1131, 
5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 3.301, 3.354 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that the veteran has 
presented a claim which is plausible.  The Board also is 
satisfied that all relevant facts have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a).

The service medical records show that, while stationed in 
Germany, the veteran was the driver in a single-car crash on 
May 15, 1983, and hit the steering wheel with his face, 
causing severe upper and mid-face fractures.  He lost 
consciousness for an undetermined period.  He was treated 
initially and stabilized at the U. S. Hospital in Nuremberg, 
"where he was found to be mentally alert and oriented but 
under the influence of alcohol."  He was transferred to the 
German University Clinic at Erlongene.  After about one week, 
he was transferred back to the U. S. Hospital in Nuremberg.  
However, no neurosurgical staff was available so he was 
transferred to Landstahl Medical Center.  After receiving 
some treatment there, he was transferred back to the U. S. 
Hospital in Nuremberg.  The resulting injuries consisted of 
multiple facial fracture including maxillary LFII nasal and 
orbital floor, laceration of the left cornea and traumatic 
iritis of the left eye secondary to sharp and blunt trauma.

Unfortunately, the service records available do not contain 
an accident report from the Provost Marshal or treatment 
records from the German University Clinic at Erlongene.  The 
RO has unsuccessfully attempted to obtain those records.

In June 1986, the veteran filed a claim for service 
connection for, inter alia, residuals of a left eye injury as 
a result of the 1983 automobile "accident."  In rating 
decision dated in February 1987, service connection initially 
was established for traumatic iris dilation and cataract of 
the left eye, evaluated as 10 percent disabling from May 28, 
1986.  The RO noted in the rating decision that there were no 
findings in the service medical records of misconduct on the 
part of the veteran in regard to the motor vehicle 
"accident" in May 1983.  In February 1990, the veteran 
filed a claim for, inter alia, entitlement to service 
connection for sinus problems due to the automobile crash in 
May 1983.  In a rating decision dated in June 1990, service 
connection initially was established for mucosal thickening, 
left maxillary antrum with residuals, evaluated as 10 percent 
disabling from February 26, 1990.  In a rating decision in 
June 1992, the disability of headaches was added to the 
service-connected sinus disability and continued to be 
evaluated as 10 percent disabling.  In a rating decision in 
September 1992, subsequent to left eye surgery, the veteran's 
service-connected left eye disability was reclassified as 
traumatic iris dilation and cataract, left eye, status post 
extracapsular cataract extraction with posterior chamber 
intraocular lens.  A 100 percent temporary total rating was 
granted from May 21, 1992, pursuant to 38 C.F.R. § 4.30, and 
the disability was evaluated as 30 percent disabling from 
July 1, 1992.

In conjunction with subsequent claims for additional VA 
benefits, the RO received a disability report dated in 
September 1993 of an evaluation conducted by Randall L. Daut, 
Ph. D., it is noted that the veteran gave a history of a car 
"accident" in May 

1983 while he was stationed in Germany and reported that he 
ran the car into a tree at 80 miles an hour.  It is further 
noted in the report that the veteran stated that the 
automobile crash in 1983 was an intentional "accident."  

A VA outpatient psychiatric evaluation report, dated November 
4, 1993, shows that the veteran reported that he was in an 
automobile "accident" in Germany in May 1983 as a result of 
driving intoxicated at 80 miles per hour on an urban street.  
Another VA psychiatric report dated November 19, 1993, 
demonstrates that the veteran reported that the May 1983 
"accident" was a result of anger and deliberately driving 
into a wall.  In addition, a VA psychiatric examination 
report dated in December 1993 shows that the veteran reported 
a history of a serious automobile "accident" in 1983 which 
was due to him drinking until becoming intoxicated and going 
into a rage of anger after being separated from his wife.  
Reportedly, in this anger, he ran into a wall.

A personal hearing was held before a Hearing Officer at the 
RO in December 1994 with regard to the proposal to sever 
service connection for the left eye and sinus disabilities.  
The veteran testified that it had not been his intention to 
hurt himself in May 1983.  He stated that on the day of the 
"accident," he received an emotionally upsetting phone call 
from his mother about his wife's behavior.  The veteran said 
that he was upset and angry when he got into the car and he 
lost control of the car.  He testified that he had had a beer 
or two earlier that day.  He stated that he did not 
intentionally drive into the wall, he just went "insane" 
from rage and his emotions got out of control.

There is a statutory presumption that an injury incurred 
during active military service is incurred in line of duty, 
and the burden is on the Government to overcome this 
presumption.  38 U.S.C.A. § 105(a); Smith v. Derwinski, 2 
Vet. App. 241 (1992); 38 C.F.R. § 3.1(m).  It is undisputed 
that the veteran was in active service in Germany at the time 
of the May 1983 car crash.  By operation of 38 U.S.C.A. 
§ 105(a), his injuries are therefore deemed to have been 
incurred in line of duty unless it is shown that he engaged 
in willful misconduct and that such misconduct proximately 
caused his injuries.  As set forth below, the evidence of 
record rebuts the presumption that the injuries sustained in 
the May 15, 1983 vehicle accident were incurred in line of 
duty and demonstrates that the automobile "accident" and 
resulting injuries were the result of willful misconduct.

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violation of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).  

In regard to whether the veteran was intoxicated at the time 
of the 1983 car crash, the medical records do not provide a 
blood alcohol level and, although it is noted that he was 
"under the influence of alcohol," it is not noted that he 
was intoxicated.  The veteran has reported that he was 
intoxicated, which demonstrates that he had been drinking 
alcohol prior to the car crash.  The veteran, however, is not 
a physician and presumably did not know his blood alcohol 
level at the time of the "accident."  As there is no 
medical evidence that the veteran was intoxicated at the time 
of the car crash, the Board finds that the evidence does not 
demonstrate that there was willful misconduct due to abuse of 
alcohol.

However, the Board finds that there was willful misconduct by 
the veteran in that he intentionally drove a car at high 
speed directly into a wall.  The veteran's statements in 
medical records, as noted above, demonstrate that the car 
crash was no "accident" and that he intentionally drove the 
car into a wall.  In addition, the veteran stated in a Report 
of Accidental Injury, dated in June 1994, that he had been 
arguing with family members on the telephone and when he got 
into his car to drive back to his company, he snapped and 
went into a rage.  He noted that he pushed the gas pedal down 
to the floor and to keep from hitting people or damaging 
other cars, he decided to let his car go right into the wall.  
He reported that the pavement was dry and the weather 
conditions were clear.  The veteran further indicated that he 
was so emotionally distraught that day about his family 
situation that it drove him "insane" and he was so angry he 
lost control of the car.

If, in fact, the veteran lost control of the car and had not 
intentionally driven it into the wall, it still constitutes 
willful misconduct.  Any service member would know that he 
could not drive at high speeds, around 80 miles per hour 
according to the veteran, in an urban area without undue risk 
to himself and others, especially while emotionally upset and 
distracted.  See Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 
1998) (veteran would know he could not drive so many hours 
after so many beers on so little sleep without undue risk to 
himself and others and thus without committing willful 
misconduct).  Accordingly, the veteran's reckless driving 
itself constitutes willful misconduct.  

In this case, however, the evidence is even stronger that 
there was willful misconduct in that he reported to health 
care professionals that he intentionally drove into the wall.  
The veteran has indicated that the reason he drove into the 
wall was that he was temporarily "insane" due to the 
emotional turmoil he was experiencing at the time.  A person 
of unsound mind is incapable of forming an intent which is an 
essential element of willful misconduct.  38 C.F.R. 
§ 3.302(a)(2).  The Court has held that the existence of 
insanity, as defined under 38 C.F.R. § 3.354(a), at the time 
of the commission of an act, negates intent so as to preclude 
that act from constituting willful misconduct under 38 C.F.R. 
§ 3.1(n).  Zang v. Brown, 8 Vet. App. 246 (1995).  If the 
veteran had been insane at the time of the injury than he 
could not have formed "the intent necessary to carry out" a 
"deliberate or intentional" act.  38 C.F.R. § 3.354(a).  
Here, the only evidence of record that the veteran was 
temporarily insane at the time of the car crash is his own 
assertion provided many years later.  This lay assertion is 
not competent medical evidence.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  The medical evidence of record is negative for 
treatment of any kind of mental illness or psychiatric 
disorder on or prior to the May 15, 1983, "accident."  
Because there is no medical evidence of record indicating 
that the veteran suffered from insanity due to a "disease," 
as required under 38 C.F.R. § 3.354(a), or that he did not 
know or understand the nature or consequences of his act or 
that what he was doing was wrong, or evidence that could 
otherwise support a finding of insanity, a finding that the 
veteran was not insane at the time of the automobile crash on 
May 15, 1983, is clearly supported by the evidence.  See Zang 
v. Brown, 8 Vet. App. 246 (1995).  Accordingly, the evidence 
does not demonstrate that the veteran was insane at the time 
of the May 1983 car "accident" which would negate intent 
required for willful misconduct.


ORDER

The injuries the veteran sustained on May 15, 1983, resulted 
from willful misconduct.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -


